Citation Nr: 0725579	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  00-15 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for migraine headaches.





ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel







INTRODUCTION

The veteran served on active duty from October 1985 to 
October 1989 and from July 1991 to January 1992.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In June 2004, the Board denied the veteran's claim seeking a 
disability rating in excess of 10 percent for service-
connected migraine headaches.  The veteran appealed the 
Board's decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  In an April 2006 order, the Court vacated 
the Board's decision and remanded the case for further 
consideration.  Pursuant to the Court's order, in September 
2006, the Board remanded the issue of increased rating for 
the veteran's service-connected migraine headache to the RO 
for additional development.  The case is now before the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  The veteran's service-connected headache disability is 
manifested by complaints of chronic headaches with 
photophobia and phonophobia that last for up to two days in 
length and occur approximately every seven days. 

2.  The medical evidence does not show very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  




CONCLUSION OF LAW

Resolving the benefit of doubt in the veteran's favor, the 
criteria for a schedular rating of 30 percent for migraine 
headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.120, 4.124a, Diagnostic Codes 8199-
8100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, the 
VA notice and duty to assist letters dated in May 2003 and 
September 2006, satisfied VA's duty to notify under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as it informed 
the appellant of what evidence was needed to establish an 
increased rating, of what VA would do or had done, what 
evidence she should provide, to include alternative forms of 
evidence, informed the appellant that it was her 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support her claim, and 
asked her to provide any information in her possession.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The RO requested and received the 
veteran's records from the Social Security Administration 
(SSA) and VA treatment records between December 2000 and 
February 2004.  Further, in compliance with the Board's 
September 2006 remand, the veteran was examined for her 
migraine headaches and the examiner reviewed the veteran's 
claims file and provided the requested opinion.  The Board is 
not aware of the existence of additional relevant evidence in 
connection with the appellant's claim, which VA has not 
sought.  In May 2007, VA readjudicated the appeal and issued 
a supplemental statement of the case (SSOC).  

Given the foregoing, the Board finds that VA has 
substantially complied with the Board's September 2006 remand 
with regard to this appeal.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  Accordingly, 
the Board finds that no further assistance to the appellant 
in acquiring evidence is required by statute.  38 U.S.C.A. 
§ 5103A.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In a 
September 2006 VA letter, the appellant was provided with 
notice of the type of evidence necessary to establish an 
effective date, if increased rating was granted on appeal.  
When implementing the award for an increased rating for 
migraine headaches, the RO will address any notice defect 
with respect to the effective date.  Significantly, the 
veteran retains the right to appeal any effective date 
assigned by the RO.  

The Board finds that the evidence of record - service medical 
records, VA medical treatment records and lay statements -- 
is adequate for determining whether the criteria for an 
increased rating have been met.  Accordingly, the Board finds 
that the appellant has been afforded a meaningful opportunity 
to participate effectively in the processing of her claim and 
no further assistance to the appellant in acquiring evidence 
is required by statute.  38 U.S.C.A. § 5103A.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Analysis

The veteran contends that a disability rating in excess of 10 
percent should be assigned for her migraine headaches to 
reflect more accurately the severity of her symptomatology.  

Currently, the veteran's migraine headache is rated as 10 
percent disabling under Diagnostic Codes 8199-8100.  See 
38 C.F.R. § 4.124a (2006).  Where the particular disability 
for which the veteran has been service connected is not 
listed, it may be rated by analogy to a closely related 
disease in which not only the functions affected, but also 
the anatomical location and symptomatology are closely 
analogous.  See 38 C.F.R. §§ 4.20, 4.27 (2006); See also 
Lendenmann v. Principi, 3 Vet. App. 345, 349- 350 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the veteran's service-connected migraine headache is 
rated by analogy under Diagnostic Codes 8199-8100.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
her symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making a disability evaluation.  
38 C.F.R. § 4.1.  Where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Migraine headaches have been rated 10 percent disabling for 
the entire appeal period under Diagnostic Code 8199-8100.  
The VA Rating Schedule provides that neurological and 
convulsive disorders are to be rated in proportion to the 
impairment of motor, sensory, or mental functions.  Consider 
especially psychotic manifestations, complete or partial loss 
of use of an extremity, speech disturbance, impairment of 
vision, of gait, tremors, visceral manifestations, injury to 
the skull, and etc.  38 C.F.R. § 4.120 (2006).

Under Diagnostic Code 8100, a 10 percent evaluation for 
migraine headaches requires characterstic prostrating attacks 
averaging 1 in 2 months, over the last several months.  A 30 
percent evaluation requires characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A maximum 50 percent evaluation requires 
very frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2006).

The veteran underwent VA examinations in February 2000 and 
December 2000 for her service-connected hypertension.  At the 
February 2000 examination, the veteran reported having 
experienced prostrating migraine headaches.

Pursuant to the Board's remand, the veteran was afforded a VA 
neurological examination for her migraine headaches in 
February 2007.  Upon examination, the veteran reported 
experiencing headaches once a week for approximately 2 days.  
She also complained of photophobia and phonophobia with the 
headaches.  No mention was made as to whether the headaches 
were prostrating.  She was not taking medication for her 
headaches.  VA treatment records show complaints of and 
treatment for headaches in December and February 2000, 
January and May 2001, March and April 2002, and July 2003.  

The records show the veteran has experienced recurring 
headaches at least once a week.  The Board observes that 
although the veteran sought treatment for her headaches in 
July and August 2002, she associated such headaches with the 
ingestion of a new hypertension medication.  Given the above 
evidence, the Board finds that the frequency of treatment for 
headaches is consistent with the veteran's reported history 
to the examiner.  Comparing these manifestations with the 
criteria of the Rating Schedule, the Board finds that the 
veteran's prostrating attacks occur on an average of at least 
once a week, for the last several months, and the criteria 
for a schedular 30 percent rating under Diagnostic Code 8100 
are more nearly approximated.  

The Board finds that the symptomatology required for a 50 
percent rating have not been met.  There is no evidence that 
these headaches occurred more than once a week or produced 
severe economic inadaptability.  Therefore, a disability 
rating of 50 percent is not warranted.  Further, the Board 
finds that a higher disability rating is not warranted under 
any other diagnostic code for neurological disorders.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  The veteran is in receipt of SSA 
benefits due to her hypertension and depression.  Currently, 
she is unemployed and is a caregiver to her grandchildren.  
There is no competent evidence that the veteran's migraine 
headaches have resulted in frequent hospitalizations or is 
the cause of her unemployment.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2006).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Resolving the benefit of doubt in the veteran's favor, the 
Board finds that the veteran's service-connected migraine 
headache warrants a 30 percent disability rating under 
Diagnostic Code 8100.




ORDER

An increased rating of 30 percent for migraine headache is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


